Citation Nr: 0912401	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, and for reasons explained below, in order to 
comply with the legal duty to assist the Veteran, the Board 
finds that it must once again remand his claim for service 
connection for chloracne associated with herbicide exposure 
for additional development action.  Moreover, it is the 
Board's determination that with developments in recent years, 
to include the grant of service connection for fecal 
incontinence and with the assignment of increased ratings for 
service-connected impotence and residuals of prostate cancer, 
additional examination is necessary regarding the Veteran's 
claim for a TDIU.  

In explanation, the Board notes that the Veteran's claim for 
service connection for chloracne was initially remanded in 
December 2006 for additional examination to be conducted by a 
dermatologist.  This was, in part, due to the fact that when 
examined by VA in July 2002, chloracne was diagnosed, but 
based on the wording in the report, it was unclear as to 
whether the examiner truly diagnosed the condition or based 
it on history as provided by the Veteran.  It was expressly 
noted that an examination by a dermatologist was needed to 
determine if the Veteran had such skin condition.  

The requested evaluation was conducted by VA in May 2007.  As 
pointed out by the Board in an October 2007 remand, however, 
the examination was not conducted by a dermatologist.  The 
examiner (R.L.C., M.D.) opined that the Veteran had 
widespread folliculitis on the trunk and extremities, most 
marked on the right leg.  The exact etiology was unclear, and 
the examiner suggested that the Veteran be examined by a 
dermatologist for a skin biopsy in an effort to determine the 
diagnosis.  As this was not accomplished, it was determined 
by the Board in October 2007 that this represented inadequate 
compliance with the Board's December 2006 remand directive.  
The October 2007 remand directives included that the Veteran 
be examined by a dermatologist for opinion regarding the 
diagnosis and etiology of skin disorders.  

The Board notes that the claims file was returned to the same 
VA examiner (R.L.C., M.D.) who conducted the initial VA 
evaluation in May 2007.  In his December 2008 addendum, the 
examiner noted that the Veteran served in Vietnam and was 
exposed to Agent Orange.  The Veteran gave a history of 
developing a chemical like burn on the facial skin when in 
Vietnam.  He now had florid rosacea and facial seborrhea.  
There was sun damaged and excoriated skin over the face and 
body.  The examiner added that it would be mere speculation 
to state that these problems were due to Agent Orange 
exposure.  Recommendations included that the Veteran be sent 
to see a dermatologist.  

Attached to the addendum report is a note that the VA Medical 
Center was called and that the examiner (R.L.C., M.D.) was a 
dermatologist.  

In a February 2009 Informal Hearing Presentation, the 
Veteran's representative pointed out that since the VA 
physician who provided the May 2007 report and December 2008 
addendum recommended that the Veteran see a dermatologist, it 
raised the question as to whether the examiner was a 
dermatologist.  The Board agrees noting that when the claim 
was remanded in October 2007, it was, in part, due to the 
fact that the May 2007 evaluation was not conducted by a 
dermatologist and as this same examiner provided the 2008 
addendum report, it does not appear that he is a 
dermatological specialist.  While there is now contradictory 
evidence (the attached note to the addendum) that this 
examiner is indeed a dermatologist, the fact that the 
examiner recommended on both of his reports that the claimant 
see a dermatologist suggests that this is not so.  Thus, 
additional examination to be conducted by dermatologist and 
specifically not by the examiner of record, is necessary.  It 
may be that a fee basis examination is in order, if the 
nearby VA Medical Center does not have a dermatologist 
available.  It has not been affirmatively set out whether the 
appellant has chloracne or whether the skin biopsy should be 
conducted.

Regarding the TDIU claim, although the Veteran underwent VA 
examinations in recent years, these were not conducted in 
order to assess the severity of service-connected 
disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) (the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal).  The VA 
examiners did not comment on the functional and industrial 
impairment caused by the service-connected disabilities or 
determine the extent to which each impairment contributed to 
the Veteran's employability or unemployability.  

Moreover, as noted above, with developments in recent years 
to include establishment of service connection for fecal 
incontinence and with recent assignments of an increased 
ratings for service-connected impotence and residuals of 
prostate cancer, additional development is necessary 
regarding the claim for a TDIU.  It is also noted that the 
Veteran has indicated that his previous employment was "in 
hospitals."  (See his March 2004 statement.)  The question 
in TDIU claims is whether service-connected disabilities 
preclude a claimant from engaging in substantially gainful 
employment (i.e., work that is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  There is no evidence in 
the file to indicate whether or not the Veteran's job "in 
hospitals" constitutes work that is more than marginal, and 
whether or not his service-connected disabilities preclude 
substantially gainful employment.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance. Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Initially, the AMC/RO should schedule 
the Veteran for a dermatological 
examination on a fee basis if needed.  
The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  

It is mandatory that this examination be 
conducted by someone other than the VA 
physician of record (R.L.C., M.D.) in 
that it is not clear that he is a 
dermatologist.  The dermatologist who 
conducts the examination is requested to 
state the specific diagnosis of the skin 
disorder and to state whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) that the skin 
disorder had its onset in service.  
Specifically, it should be determined 
whether there is any evidence that the 
appellant currently has chloracne.  The 
examiner is asked to state upon what the 
evidence the opinion is based.  

2.  Then, the Veteran should be scheduled 
for additional comprehensive VA 
examination to determine whether the 
current severity of his service-connected 
disabilities, (prostate cancer, status 
post radical retro pubic prostatectomy 
with bilateral pelvic lymphadenectomy, 
and fecal incontinence and impotence as 
residuals of prostate cancer), preclude 
substantial gainful employment.  The 
claims folder must be forwarded to the 
examiner for review in connection with 
the examination.  In particular, the 
examiner should (a) comment generally on 
the functional and industrial impairment 
caused by the service-connected 
disabilities, (b) determine the extent to 
which each impairment contributes to the 
Veteran's employability or 
unemployability, and (c) indicate whether 
the service-connected disabilities 
together result in the Veteran's 
unemployability.

3.  After the completion of the foregoing 
development, and any other development 
deemed necessary, the AMC/RO should 
readjudicate the claim of service 
connection for chloracne associated with 
herbicide exposure and for a TDIU.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran a 
supplemental statement of the case (SSOC) 
and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




